ORDER
PER CURIAM:
James Woods appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Woods sought to vacate his convictions for two counts of first-degree burglary, one count of first-degree robbery, one count of second-degree robbery, and two counts of first degree elder abúse and cumulative sentences of 165 years imprisonment. He claims that he received ineffective assistance from trial and appellate counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).